Name: Commission Regulation (EEC) No 2597/88 of 19 August 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 88 Official Journal of the European Communities No L 231 /9 COMMISSION REGULATION (EEC) - No 2597/88 of 19 August 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 2539/88 (4), introduced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 (*), as last amended by Regulation (EEC) No 797/88 (6), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission , by the table and the prices annexed to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 29 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 198, 26 . 7. 1988 , p. 24. 0 OJ No L 168 , 27 . 6 . 1987, p. 22. (4) OJ No L 223, 13 . 8 . 1988 , p. 9 . 0 OJ No L 261 , 26 . 9 . 1978 , p . 5 . if) OJ No L 81 , 26 . 3 . 1988 , p . 43 . Official Journal of the European Communities 20 . 8 . 88No L 231 / 10 ANNEX I Member States or regions within a Member State and groups of qualities Member State/Region Groups of qualities (category and class) Belgium Denmark Germany Spain France Ireland Italy Luxembourg Netherlands Great Britain Northern Ireland AU, AR, AO CR, CO AU, AR, CR, CO AU, AR, AO AU, AR CU, CR AR, AO AR, AO, CO AR CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cut (2) AU2 AU3 AR2 AR3 A02 A03 CU2 CU3 CU4 CR3 CR4 C03 301,769 297,623 286,306 282,204 270,528 266,417 304,775 ¢ 300,588 292,215 289,049 280,646 269,689 241,415 238,098 229,045 225,763 216,422 213,134 243,820 240,470 233,772 231,239 224,517 215,751 226,327 223,217 214,730 211,653 202,896 199,813 228,581 225,441 219,161 216,787 210,485 202,267 ( J ) Conversion coefficient 0,80 . (2) Conversion coefficient 0,75 .